Order affirmed, without costs. While it is not found that the judgment rendered' exceeded the demand for relief in the complaint, the order denying the motion to punish for contempt is affirmed in the discretion of the court. Neither the record nor the facts presented in open court, defendant appearing in person without counsel, satisfy the court that the disobedience of the judgment’s direction was willful, or that in the exercise of discretion defendant should be punished for contempt. (Nelson v. Hirsch, 264 N. Y. 316; Victor v. Turetz, 266 App. Div. 311; 8 Carmody-Wait on New York Practice, p. 357.) Concur — Breitel, J. P., Botein, Valente, Bergan and Bastow, JJ.